Exhibit10.10 Subsidiary Guaranty Agreement Dated as of December 12, 2007 $200,000,000 6.11% Series 2007-A Senior Notes Due December 12, 2019 and Additional Notes of Granite Construction Incorporated Re: Table of Contents (Not a part of the Agreement) SECTION1.DEFINITIONS2 SECTION2.GUARANTY OF NOTES AND NOTE AGREEMENT2 SECTION3.GUARANTY OF PAYMENT AND PERFORMANCE3 SECTION4.GENERAL PROVISIONS RELATING TO THE GUARANTY4 SECTION5.REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS9 SECTION6.AMENDMENTS, WAIVERS AND CONSENTS13 SECTION7.NOTICES14 Subsidiary
